DETAILED ACTION
It is hereby acknowledged that the following papers have been received and placed of record in the file: Amendment date 09/01/2022.
Claims 1-6, 8-10, 12-17 and 20-21 are presented for examination and claims 7, 11 and 18-19 are cancelled.
Information Disclosure Statement
As required by M.P.E.P.  609(C), the applicant’s submissions of the Information Disclosure Statements dated 09/14/2022 is acknowledged by the examiner and the cited references have been considered in the examination of the claims now pending. As required by M.P.E.P 609 C(2), a copy of the PTOL-1449 initialed.
Response to Arguments
Applicant's arguments with respect to claims 1-6, 8-10, 12-17 and 20-21 have been considered but are moot in view of the new ground(s) of rejection. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1-6, 8-10, 12-17 and 20-21 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Jeon et al. (US 2018/0324853 A1).
Regarding claim 1,  Jeon teaches a method for performing uplink transmission in a wireless communication system, the method performed by a terminal, the method comprising: 
receiving, from a base station, resource configuration information which is related to an uplink resource (receiving from base station a Random Access Response related to UL transmission at step 603 and step 4010 see Jeon: Fig.9 step 603; ¶0074]; ¶[0420]); and 
performing the uplink transmission based on the resource configuration information (uplink transmission at step 604 based on the RAR message and step 4040 see Jeon: Fig.9 step 604; ¶[0074]; ¶0420]), 
wherein a Timing Advance (TA) value and transmission power are determined for the uplink transmission (amount of timing advance  and power offset value “a power offset value associated with the periodic CSI-RS of the cell” see Fig.40 steps 4010 and 4036;¶[0075]; ¶[0420]), 
wherein the uplink transmission is related to at least one of a Physical Uplink Shared Channel (PUSCH), a Physical Uplink Control Channel (PUCCH), a Sounding Reference Signal (SRS), or a Physical Random Access Channel (PRACH) (transmit power related to PUSCH, PUCCH and SRS see Jeon: ¶[0250]), 
wherein the TA value and the transmission power are determined by a transmission unit which is determined based on the resource configuration information (NTA value and transmission power “transmission power is based on the power offset value in the received configuration parameter” see Jeon: ¶[0075];  ¶[0184]), and 
wherein the transmission unit is defined as a set of uplink physical channel resources for which a common TA value and common power control parameters are applied (NTA corresponding to TA value and reference signal power value “The start of the random access preamble may be aligned with the start of a corresponding uplink subframe at the UE assuming NTA=0” and “transmission power is based on the power offset value in the received configuration parameter” see Jeon: ¶[0075]; ¶[0184]).  
Regarding claim 2, Jeon taught the method of claim 1 as described hereinabove. Jeon further teaches wherein the resource configuration information includes identification information which is related to the transmission unit (configuration parameter of a CSI-RS of a cell “The one or more messages may indicate: one or more configuration parameters of a periodic channel state information reference signal (CSI-RS) of a cell” see Jeon: ¶[0420]), 
wherein the performing of the uplink transmission comprises: 
transmitting PRACH preamble associated with the identification information to the base station (transmit RA preamble transmission (see Fig.15A and 15B step 1 where the RA preamble can be PRACH preamble resource to individual beams see Jeon: Fig.15A-15Bl; ¶[0135]); 
receiving a random access response comprising the TA value associated with the identification information from the base station (receiving RA response transmission (see Fig.15A and Fig.15 B step 2) where the response include the timing advance command and TA value see Jeon: ¶[0111-0113]; Fig.15A-15B; Fig.17A); and 
transmitting an uplink signal to the base station on the transmission unit based on the TA value (Schedule transmission based on the RA response transmission based on TA value see Jeon: ¶[0113]) .  
Regarding claim 3, Jeon taught the method of claim 2 as described hereinabove. Jeon further teaches wherein, based on a plurality of TA values being received, the identification information corresponding to the plurality of TA values is configured for each TA value in one component carrier (CC) or one bandwidth part (BWP) (UE adjust time alignment by using TA value corresponding to the TA command in the received RAR see Jeon: ¶[0113]).  
Regarding claim 4, Jeon taught the method of claim 3 as described hereinabove. Jeon further teaches wherein the plurality of TA values are received through each random access response or are received based on a pre-defined TA value and differential TA values for the pre-defined TA value (same TA group using the same TA value “carriers within the same TA group may use the same TA value and/or the same timing reference” see Jeon: ¶[0015]).  
Regarding claim 5, Jeon taught the method of claim 1 as described hereinabove. Jeon further teaches wherein the common TA value is applied based on one component carrier (CC) or one bandwidth part (BWP) (initial NTA =0 corresponding uplink subframe “The start of the random access preamble may be aligned with the start of a corresponding uplink subframe at the UE assuming NTA=0” see Jeon: ¶[0075]).  
Regarding claim 6, Jeon taught the method of claim 1 as described hereinabove. Jeon further teaches wherein the common power control parameters are applied based on one component carrier (CC) or one bandwidth part (BWP) (power offset value if different from the reference signal power value  see Jeon: ¶[0184]).  
Regarding claim 8, Jeon taught the method of claim 1 as described hereinabove. Jeon further comprising receiving, from the base station, information on a time or a gap symbol required for switching between transmission units (beam switching based on measurement reports or trigger procedure see Jeon: ¶[0239]).  
Regarding claim 9, Jeon taught the method of claim 8 as described hereinabove. Jeon further teaches wherein the information on the time or gap symbol represents at least one symbol or at least one slot (indicator of beam switching “The RAR may contain an indicator of beam switching to CSI-RS beam, which is reported with preferred SS beams by the UE” see Jeon: ¶[0239]).  
Regarding claim 10, Jeon taught the method of claim 1 as described hereinabove. Jeon further teaches wherein the resource configuration information comprises at least one of, a downlink reference signal (DL RS) associated with the transmission unit, an sounding reference signal SRS resource associated with the transmission unit, a PUCCH resource associated with the transmission unit, a PUSCH resource associated with the transmission unit, or a transmit power control (TPC) command associated with the transmission unit (PUCCH or SRS “or PUCCH or SRS, the transmit power over (P)PUCCH(i), or (P)SRS,c(i) may be split equally across the configured antenna ports for PUCCH or SRS” see Jeon: ¶[0250]).
Regarding claim 12, claim 12 is rejected for the same reason as claim 1 as set forth hereinabove. Claim 12 recites a terminal that performing the same functionalities  of claim 1. 
Regarding claims 13-17, they are rejected for the same reason as claims 2-6 as set forth hereinabove.
Regarding claim 20, claim 20 is rejected for the same reason as claim 10 as set forth hereinabove.
Regarding claim 21, Jeon teaches a method for receiving an uplink signal in a wireless communication system, the method performed by a base station comprising: 
transmitting, to a terminal, resource configuration information which is related to an uplink resource (base station transmitting to UE  a Random Access Response related to UL transmission at step 603 and step 4010 see Jeon: Fig.9 step 603; ¶0074]; ¶[0420]); and 
receiving, from the terminal, the uplink signal which is transmitted, by the terminal, based on the resource configuration information (receiving from UE the UL transmission based on the RAR message and step 4040 see Jeon: Fig.9 step 604; ¶[0074]; ¶0420]), 
wherein a Timing Advance (TA) value and transmission power are determined for the transmission of the uplink signal (amount of timing advance  and power offset value “a power offset value associated with the periodic CSI-RS of the cell” see Fig.40 steps 4010 and 4036;¶[0075]; ¶[0420]), 
wherein the uplink signal is related to at least one of a Physical Uplink Shared Channel (PUSCH), a Physical Uplink Control Channel (PUCCH), a Sounding Reference Signal (SRS), or a Physical Random Access Channel (PRACH), wherein the TA value and the transmission power are determined by a transmission unit which is determined based on the resource configuration information (transmit power related to PUSCH, PUCCH and SRS see Jeon: ¶[0250]), and 
wherein the transmission unit is defined as a set of uplink physical channel resources for which a common TA value and common power control parameters are applied (NTA corresponding to TA value and reference signal power value “The start of the random access preamble may be aligned with the start of a corresponding uplink subframe at the UE assuming NTA=0” and “transmission power is based on the power offset value in the received configuration parameter” see Jeon: ¶[0075]; ¶[0184]).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUANG W LI whose telephone number is (571)270-1897. The examiner can normally be reached Monday - Thursday 7AM-5PMET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Avellino can be reached on (571) 272-3905. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

GUANG W. LI
Primary Examiner
Art Unit 2478


November 29, 2022
/GUANG W LI/Primary Examiner, Art Unit 2478